Title: To George Washington from John Guarenau, 4 June 1789
From: Guarenau, John
To: Washington, George

 

City of New York June 4th 1789

The humble petition of John Guarenau of the Yonkers, in the County of Westchester and State of New York, Humbly sheweth.
That your petition[er] being reduced to an indigent situation by the late War, having lost all, save some Cloathing and two Beds, my Buildings and property that I left behind were destroyed by the Enemy.
That your Petition[e]r, his House being Head Quarters for his honor General Lee, until the Time of our retreat with the Brigade and Army which happened on the twenty fourth day of October, in the Year one thousand seven hundred and seventy six: at that Time having supplied his honor General Lee, with every necessary he required to the Amount of One hundred and seventy six pounds nineteen shillings, the chiefest part of which your Petitioner stands responsible to a principal Gentleman in this State.
That your Petitioner being induced from your Honor’s clemencey: for your kind interposition and benevolence, to the relief of your petitioner and Family: as your Petitioner being at an advanced state of Life: unable to undergo the fatigues and toils of life adequate to those of younger years.
That your Petitioner, would incline with pleasure to serve in any Office in the states: suitable to the Capacity of your Petitioner: if your honor should be pleased to use his influence. Your Petitioner prays that he may be admitted into your honors favor and regard; respecting your Petitioner’s Prayer. And your Petitioner shall ever pray

John Guarenau

